PRESENT: Hassell, C.J., Keenan, Kinser, Lemons and Agee, JJ.,
and Stephenson and Lacy∗, S.JJ.

ARCHITECTURAL STONE, LLC, ET AL.
                                           OPINION BY
v. Record No. 061797    SENIOR JUSTICE ROSCOE B. STEPHENSON, JR.
                                       September 14, 2007
WOLCOTT CENTER, LLC, ET AL.

          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                       Jerome James, Judge

     The sole issue in this appeal is whether a district court's

ruling on a motion to set aside a default judgment pursuant to

Code § 8.01-428 is an appealable order under Code § 16.1-106.

                                   I

     On October 20, 2005, the General District Court of the City

of Norfolk, in an unlawful detainer action, granted a default

judgment in favor of plaintiffs Wolcott Center, LLC, and Lana

Wolcott (collectively, Wolcott) and against defendants

Architectural Stone, LLC, and Tim Watson (collectively,

Architectural Stone).   The judgment included a writ of

possession of the subject property pursuant to Code § 8.01-128

and monetary damages.

     On April 5, 2006, Architectural Stone filed in the general

district court a motion to set aside the default judgment under

Code § 8.01-428.   On April 14, 2006, the general district court


     ∗
       Justice Lacy participated in the hearing and decision of
this case prior to the effective date of her retirement on
August 16, 2007.
denied the motion to set aside the default judgment.

Thereafter, Architectural Stone filed a timely appeal to the

Circuit Court of the City of Norfolk.

     Wolcott moved the circuit court to dismiss the appeal,

arguing that the circuit court did not have jurisdiction to hear

the appeal because the general district court's ruling was not

an appealable order.   The circuit court granted Wolcott's motion

to dismiss, finding that it was without jurisdiction because the

general district court's ruling on the motion to set aside the

default judgment did not dispose of the merits of the unlawful

detainer action.

                                II

     The statutory law governing civil appeals to circuit courts

from courts not of record is set forth in Code § 16.1-106, which

states, in relevant part, the following:

          From any order entered or judgment rendered in a
     court not of record in a civil case in which the
     matter in controversy is of greater value than fifty
     dollars, exclusive of interest, any attorney's fees
     contracted for in the instrument, and costs, . . .
     there shall be an appeal of right, if taken within ten
     days after such order or judgment, to a court of
     record.

     We interpreted Code § 16.1-106 in Ragan v. Woodcroft

Village Apartments, 255 Va. 322, 497 S.E.2d 740 (1998), upon

facts similar to those in the present case.   In Ragan, a

landlord brought an unlawful detainer action in a general



                                 2
district court and obtained a judgment granting him possession

of the subject property.   The tenant did not appeal the judgment

to the circuit court.   Instead, the tenant filed a motion for a

new trial, which the district court denied.   Id. at 324-25, 497

S.E.2d at 741.

     The tenant then appealed the denial of the motion for a new

trial to the circuit court.   The circuit court assumed, without

deciding, that it had jurisdiction to hear the appeal, but

denied the motion for a new trial on the merits.   Id. at 325,

497 S.E.2d at 741.

     On appeal, we said that the phrase, "any order," in Code

§ 16.1-106 granted appellate jurisdiction to the circuit court

only over final orders and that "[a] final order or judgment is

one that disposes of the whole subject of the case and gives all

relief contemplated."   Id. at 327, 497 S.E.2d at 743.   We held

that the district court's denial of the motion for a new trial

was not a final order or judgment because it did not dispose of

the merits of the unlawful detainer action.   Rather, "the final

judgment in the unlawful detainer proceeding was the judgment

awarding [the landlord] possession of the leased premises."    Id.

     Architectural Stone seeks to distinguish the present case

from Ragan.   First, it contends that the phrase, "any order

entered," in Code § 16.1-106 includes the ruling by the general

district court to deny the motion to set aside the default


                                 3
judgment.   That ruling, according to Architectural Stone, was an

appealable order from that court to the circuit court.   This

same claim was made by the tenant in Ragan, and we rejected such

a broad interpretation of the statute.    We said that "this

language provides for an appeal only from final orders or

judgments" and that "[a] final order or judgment is one that

disposes of the whole subject of the case and gives all relief

contemplated."   Id. at 327, 497 S.E.2d at 743.

     Second, Architectural Stone contends that an appeal of a

ruling on a motion to set aside a default judgment under Code

§ 8.01-428 is distinct from an appeal of a ruling on a motion

for a new trial under Code § 16.1-97.1.   Code § 8.01-428(A)

provides, in part, the following:

          Upon motion of the plaintiff or judgment debtor
     and after reasonable notice to the opposite party, his
     attorney of record or other agent, the court may set
     aside a judgment by default or a decree pro confesso
     upon the following grounds: (i) fraud on the court
     [or] (ii) a void judgment.

Architectural Stone asserts that the issues of fraud on the

court and void judgments are "independent and distinct from the

underlying issues in the unlawful detainer action."   Continuing,

Architectural Stone says that "[i]t is for this reason that a

General District Court's ruling pursuant to a Code § 8.01-428

[m]otion must be considered an appealable [o]rder."   We do not

agree.   Only final orders and judgments are appealable, and we



                                 4
reiterate that a final order in the present case is one that

disposes of the merits of the unlawful detainer action.

                                III

     In the present case, the general district court's denial of

the motion to set aside the default judgment was not an order or

judgment that disposed of the merits of the unlawful detainer

action.   Rather, the order that disposed of the merits of the

unlawful detainer action was the default judgment entered on

October 20, 2005, and that judgment was not appealed.

     We hold, therefore, that the general district court's

ruling to deny the motion to set aside the default judgment is

not a final, appealable order or judgment.   Accordingly, we will

affirm the circuit court's dismissal for lack of jurisdiction of

Architectural Stone's appeal from the general district court.

                                                          Affirmed.




                                 5